Case: 17-60350      Document: 00514146078         Page: 1    Date Filed: 09/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 17-60350                                    FILED
                                  Summary Calendar                           September 7, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
ALLEN R. BLAIR,

              Plaintiff - Appellant

v.

YUM BRANDS; TACO BELL,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:15-CV-400


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Allen Blair appeals the district court’s judgment against him on his
claims stemming from his employment at a Mississippi Taco Bell. He alleges
that Defendants violated the Thirteenth Amendment and his right to free
speech. Construed liberally, he also alleged violations of state wage laws and
the Fair Labor Standards Act and referenced the Fourteenth Amendment and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60350     Document: 00514146078      Page: 2   Date Filed: 09/07/2017



                                  No. 17-60350
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., in his
summary judgment briefing.
      We have carefully reviewed the district court’s memorandum opinion
and order and the parties’ briefs in light of the pertinent portions of the record.
We AFFIRM for substantially the same reasons given by the district court.




                                        2